     
Peadar Mac Canna
  Citigroup
Director
  1 North Wall Quay
Trade Business Management
  Dublin 1, Ireland
 
  Tel +353 (1) 622 4567
 
  Fax +353 (1) 622 2741
 
  peadar.maccanna@citi.com

Allied World Assurance Company, Ltd (“Allied World”)
27 Richmond Road
Pembroke HM08
Bermuda
Attention: Joan H. Dillard

The Bank of New York Mellon (“BNY Mellon”)
One Mellon Center
Pittsburgh
PA 15258
USA
Attention: Erin Potter

Date: 30 December 2008

Dear Sirs

Reference is hereby made to (i) the Pledge Agreement by and among (1) Allied
World and (2) Citibank Europe Plc dated 28 February 2007 (the “Pledge
Agreement”) and (ii) the Account Control Agreement by and among (1) Allied World
(2) BNY Mellon and (3) Citibank Europe Plc dated 5 March 2007 (the “Account
Control Agreement”).

With reference to the Pledge Agreement, Schedule 1 to the Pledge Agreement shall
be deleted in its entirety and replaced by the Annex to this Letter.

With reference to the Account Control Agreement, Exhibit A to the Account
Control Agreement shall be deleted in its entirety and replaced by the Annex to
this Letter.

Save as expressly provided in this Letter, the provisions of the Pledge
Agreement and the Account Control Agreement shall remain in full force and
effect. Each party represents and warrants to the other parties hereto that this
Letter constitutes its legally binding obligation, enforceable in accordance
with its terms. This Letter shall be governed by and construed in accordance
with the laws of the State of New York, without giving effect to conflict of
laws.

Please countersign and return this letter, which may be in any number of
counterparts (including facsimile counterparts) and which shall be effective as
of the date hereof.

Yours faithfully,

FOR CITIBANK EUROPE PLC

By: /s/ Mary O’Neill
Name: Mary O’Neill
Title: Vice President





We hereby confirm our agreement to the above.

      ALLIED WORLD ASSURANCE COMPANY, LTD    
By: /s/ Joan H. Dillard
  By: /s/ Marchelle Lewis
 
   
Name: Joan H. Dillard
Title: Chief Financial Officer
  Name: Marchelle Lewis
Title: V.P. & Treasurer

We hereby confirm our agreement to the above.

THE BANK OF NEW YORK MELLON

By: /s/ Donna F. Moses
Name: Donna F. Moses
Title: First Vice President



1

ANNEX

AMENDED SCHEDULE 1 to the PLEDGE AGREEMENT
AMENDED EXHIBIT A to the ACCOUNT CONTROL AGREEMENT

Securities or Other Assets acceptable as Financial Assets

              Bank’s Requirements
Description of
component part of
Charged Portfolio
 

Issuer  

Rating
 
       
Government Securities
  US Government or the
central government of
an OECD (Organisation
for Economic
Co-operation and
Development) country  



AA or AA equivalent or
better
 
       
 
  (1) Negotiable debt
obligations and/or (2)
mortgage-backed
securities issued by
the following:  





US Government Agency
Securities
  The Federal Home Loan
Mortgage Corporation or
any successor thereto;
The Federal National
Mortgage Association or
any successor thereto;
The Government National
Mortgage Association or
any successor thereto;
The Federal Farm Credit
Banks Funding
Corporation or any
successor thereto;
and/or
The Federal Home Loan
Banks or any successor
thereto;
BUT excluding interest
only or principal only
stripped securities,
securities representing
residual interests in
mortgage pools, or
securities that are not
listed on a national
securities exchange or
regularly quoted in a
national quotation
service).  


























AA or AA equivalent or
better
 
       
 
  Eligible
Institutions
whose debt
obligations are fully
and explicitly
guaranteed as to the
timely payment of
principal and interest
by the full faith and
credit of the US or an
OECD Government.
PROVIDED THAT:  












Guaranteed Securities
  Each Guaranteed
Security will only be
treated as acceptable
by the Bank for
inclusion if it is
considered eligible in
the Bank’s sole
judgment.  





AA or AA equivalent or
better
 
       

2